Citation Nr: 0714327	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ear fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 until June 
1954 with subsequent Marine Corps reserve duty.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2002 rating decision from the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran's motion for advancement on the docket was 
granted in April 2007


FINDING OF FACT

The evidence does not support a finding that that the 
veteran's ear fungus was present in service, or is otherwise 
related to active service.  Service medical records do not 
show treatment for any ear problems during active service. 


CONCLUSION OF LAW

Ear fungus was not incurred in or aggravated by service.  38  
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

In his substantive appeal, the veteran asserts that he was 
treated for ear fungus on active duty.  However, the record 
does not support the veteran's contention.  Service medical 
records include an October 1950 medical history report where 
the veteran was noted as having had a history of ear 
infections in 1946, but the examiner noted that there was no 
recurrence of such infections.  On the October 1950 medical 
examination, the ears were noted as normal.  The veteran's 
separation examination noted a "Normal" ear evaluation.  

The veteran further contended that his ear fungus problems 
would periodically result in a serious condition that 
required immediate treatment.  He claims that he was treated 
by a number of ENT doctors until he saw Dr. Mickey in 1988.  
The first medical document of record noting treatment for ear 
problems is dated 1994, where the veteran was diagnosed with 
chronic fungal external otitis.  However, even assuming the 
veteran had ear fungus problems periodically after service, 
there is still no evidence of treatment for any ear problems 
during active service, or shortly after service.  Reserve 
medical records dated in 1954 and 1960 note "Normal" ear 
evaluations with no reference to chronic or periodic ear 
fungus problems.  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  Here, the evidence does not support a 
finding that that the veteran's ear fungus was present in 
service, or is otherwise related to active service.  Service 
medical records do not show treatment for any ear problems 
during active service.  As such, the preponderance of the 
evidence is against a finding that the veteran has an ear 
fungus that is related to his active service.  There is no 
doubt to be resolved, and service connection for ear fungus 
is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (June 2002).  As such, VA fulfilled its 
notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the veteran's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record includes 
private medical reports submitted by the veteran and the 
veteran's service medical records, including active duty and 
reserve records.  Additionally, a medical examination and 
opinion is not necessary.  There is no evidence of any 
treatment for ear problems during service.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's ear fungus and military service exists, 
VA has no duty to obtain a medical opinion.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for ear fungus is denied.



____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


